Citation Nr: 0833863	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, residual 
shrapnel wound to lumbosacral back area (back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which continued the veteran's 20 percent 
rating for residuals of a shrapnel wound, lumbosacral area.  
The RO in Roanoke, Virginia, issued the veteran a September 
2005 statement of the case (SOC) and supplemental statements 
of the case (SSOCs) in June 2006, February 2008, and June 
2008.  The RO in Roanoke, Virginia, retains jurisdiction of 
the veteran's claim.  

A hearing was held in July 2008 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an evaluation in excess of 20 percent for a 
back disability.  During his July 2008 hearing, the veteran 
testified that he has a burning, sharp pain in the back of 
both of his legs and that he has fallen off of ladders while 
at work.  The veteran's representative testified that the 
veteran is entitled to separate ratings for neurological 
deficits in his legs, and that the veteran's testimony 
concerning his legs pertains to neurological manifestations 
of his service-connected back disability.  

The RO originally granted service connection for residuals of 
a shrapnel wound, lumbosacral back area, in November 1982, 
with a 0 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 7805 and an effective date of July 28, 
1982.  In a March 1996 rating decision the RO granted the 
veteran a 10 percent evaluation for his disability under 38 
C.F.R. § 4.71a DC 5320, effective October 19, 1995, and in 
April 2000 increased his evaluation to 20 percent under 38 
C.F.R. § 4.71a DC 5320-5292, effective November 29, 1999.  In 
the current rating decision on appeal the veteran's back 
disability is rated under 38 C.F.R. § 4.71a DC 5243. 

Although the veteran is not rated under those diagnostic 
codes pertaining to muscle injuries, DCs 5301 through 5329, 
it is clear that these diagnostic codes are applicable to his 
disability.  38 C.F.R. § 4.73.  An October 2005 VA 
examination report notes that the examiner opined that the 
veteran's DDD is as likely as not post-traumatic in nature 
secondary to the shrapnel injury, and that the shrapnel 
injury resulted in a muscle being injured, destroyed, or 
traversed.  Service medical records (SMRs) with illegible 
dates indicate that the veteran suffered a fragment wound to 
his back while serving in Vietnam.  

In addition, under the General Rating Formula for Diseases 
and Injuries of the Spine, 38 C.F.R. 4.71a DC 5243, Note (1), 
any associated objective neurological manifestations are to 
be separately evaluated under the appropriate diagnostic 
code.

However, a muscle injury evaluation will not be combined with 
a peripheral nerve paralysis evaluation of the same body part 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2007). 

Based on the current medical evidence of record it is not 
clear whether the veteran's back disability manifests 
separate compensable neurological manifestations and, if so, 
whether they are manifestations of, or otherwise related to, 
his back disability, to include muscle and spinal 
disabilities.  

A July 2004 VA treatment record notes that the veteran 
complained of sciatica symptoms in the left buttock.  
Following an examination, an assessment of degenerative joint 
disease with sciatica was given.  

A VA examination was conducted in October 2004.  Following a 
physical examination, the examiner noted that in regards to 
the neurological examination of the lower extremities, the 
patient has good sensation to vibration in both lower 
extremities and his deep tendon reflexes were equal and 
symmetrical in both knees.  Diagnoses of a history of a small 
shrapnel fragment wound to the lumbosacral spine area and 
history of chronic lower back pain secondary to DDD were 
given.

A VA examination was conducted in October 2005.  Motor, 
sensory, and reflex examinations were conducted.  Under the 
section entitled diagnosis it was noted that the veteran 
works as a handyman and fears falling and climbing because of 
radicular symptoms.  It was also noted that the veteran has 
symptoms, but there is no objective evidence of neuro-
muscular involvement secondary to DDD. 

A third VA examination was conducted in December 2007.  A 
motor examination was performed on the veteran's spine and 
full active movement against full resistance was noted 
concerning the veteran's hips, knees, ankles, great toes, and 
longus muscle.  Likewise, the lower extremities had a normal 
sensory examination and a reflex examination resulted in 
normal knee jerk, ankle jerk, and plantar.  Diagnoses of 
degenerative joint disease and DDD of the lumbar spine were 
given.

Thus, it is not clear whether the veteran currently has 
sciatica, as noted in the July 2004 VA treatment record.  It 
is also unclear what the etiology of any manifested radicular 
symptoms may be.

The veteran's testimony during his July 2008 suggests that he 
manifests symptoms of  a neurological condition or 
disability.  If the veteran does indeed currently have a 
neurological disability, it must be determined whether it is 
related to, or is a manifestation of, his service connected 
back disability and the present severity of the disability.

Finally, the nature and extent of any muscle impairment must 
also be determined, and the totality of the veteran's 
disability resulting from the inservice shrapnel wound be 
rated properly.

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2007).

To resolve these issues, additional VA examination is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by the appropriate medical professionals 
to determine any and all orthopedic, 
muscle, and neurologic symptoms and 
manifestations arising from the service 
connected residuals of shrapnel wound to 
the lumbosacral area; and provide 
diagnoses for any and all orthopedic, 
muscle, and neurologic pathology 
identified.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, a transcript of the July 2008 
hearing, and a copy of this remand, must 
be sent to the examiner(s) for review.  
The examiner(s) must indicate that the 
claims file has been reviewed in 
conjunction with the examination and any 
opinion expressed.

The examiner(s) is(are) asked to provide 
the following opinion: is it at least as 
likely as not that any current neurologic 
disability is a manifestation of, is 
secondary to, or is otherwise related to, 
the veteran's service-connected back 
disability, which includes both injures to 
his spine and muscles.  

As to each and every neurologic disability 
indentified the examiner(s) must identify 
the affected nerve group and whether the 
disability is best characterized as 
complete paralysis, or whether it is mild, 
moderate, or severe incomplete paralysis 
based on the degree of lost or impaired 
function.  The examiner(s) must also note 
whether the neurological disability is 
wholly sensory in nature.  See 38 C.F.R. § 
4.124a.

The examiner(s) are further asked to 
identify the muscle and muscle groups 
affected and the level of impairment 
demonstrated.  

In making diagnoses and opinion(s), the 
examiner(s) is(are) specifically requested 
to consider the veteran's testimony 
concerning pain and weakness in his legs, 
the July 2004 VA treatment record noting a 
diagnosis of DDD with sciatica, and the 
October 2005 VA examination report noting 
muscle injury, destruction, or having been 
traversed in the original inservice 
injury.

The examiner(s) must provide a complete 
rationale for any opinion(s) expressed.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish him 
with an SSOC and afford a reasonable period 
of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2007). 
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  





_________________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




